               Case 3:20-cv-04636-WHA Document 157 Filed 08/23/21 Page 1 of 3




 1   TODD KIM
     Assistant Attorney General
 2   VANESSA R. WALDREF (D.C. Bar No. 989692)
 3   Vanessa.R.Waldref@usdoj.gov
     LESLIE M. HILL (D.C. Bar No. 476008)
 4   Leslie.Hill@usdoj.gov
     ELISABETH H. CARTER (N.Y. Bar No. 5733274)
 5   Elisabeth.Carter@usdoj.gov
 6   Environmental Defense Section
     Environment & Natural Resources Division
 7   United States Department of Justice
     4 Constitution Square
 8   150 M Street, N.E.
 9   Suite 4.1133 (Waldref)/4.149 (Hill)/4.1406 (Carter)
     Washington, D. C. 20002
10   Telephone: (202) 514-2741 (Waldref)
                  (202) 514-0375 (Hill)
11
                  (202) 598-3141 (Carter)
12   Facsimile: (202) 514-8865

13   Attorneys for Defendants
14
                          IN THE UNITED STATES DISTRICT COURT
15                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
16
17                                                   Case No. 3:20-cv-04636-WHA
      In re                                          (consolidated)
18
              Clean Water Act Rulemaking             EPA’S REQUEST FOR JUDICIAL
19                                                   NOTICE
20
21    This Document Relates to:
22
              ALL ACTIONS
23
24
25
26
27
28
                                                                      CASE NO. 3:20-CV-04636-WHA
                                                                 EPA’S REQUEST FOR JUDICIAL NOTICE
             Case 3:20-cv-04636-WHA Document 157 Filed 08/23/21 Page 2 of 3




 1          Pursuant to Federal Rule of Evidence 201, Defendants, the United States Environmental
 2   Protection Agency and Michael S. Regan, in his official capacity as the Administrator of the
 3   United States Environmental Protection Agency (collectively, “EPA”), request that this Court
 4   take judicial notice of two documents related to EPA’s pending motion for remand without
 5   vacatur (Dkt. No. 143). Under Federal Rule of Evidence 201, “a court may take judicial notice of
 6   ‘matters of public record.’” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)
 7   (citation omitted); Nat. Res. Def. Council v. Pruitt, No. 16-CV-02184-JST, 2017 WL 5900127, at
 8   *2 (N.D. Cal. Nov. 30, 2017) (holding that the court may take judicial notice of public records
 9   including “public record[s] downloaded from a public agency’s official website”) (citation
10   omitted).
11          Attached as Exhibit A to the Declaration of Elisabeth H. Carter is a joint EPA-Army
12   memorandum on Clean Water Act Section 401 Certification Implementation, issued by Radhika
13   Fox, EPA’s Assistant Administrator for the Office of Water, and Jaime Pinkham, the Acting
14   Assistant Secretary of the Army for Civil Works, on August 19, 2021. The entire document is a
15   public record and is available at: https://www.epa.gov/system/files/documents/2021-08/8-19-21-
16   joint-epa-army-memo-on-cwa-401-implementation_508.pdf.
17          Attached as Exhibit B to the Carter Declaration is an EPA press release, issued on August
18   20, 2021 and entitled “EPA, Army Take Action to Address Implementation Challenges with
19   2020 Clean Water Act Section 401 Certification Rule.” The entire document is a public record
20   and is available at: https://www.epa.gov/newsreleases/epa-army-take-action-address-
21   implementation-challenges-2020-clean-water-act-section.
22          EPA respectfully requests that the Court take judicial notice of Exhibits A and B to the
23   attached Carter Declaration.
24          Respectfully submitted this 23rd day of August 2021.
25                                              TODD KIM
                                                Assistant Attorney General
26
27
                                                     1
28                                                                         CASE NO. 3:20-CV-04636-WHA
                                                                      EPA’S REQUEST FOR JUDICIAL NOTICE
            Case 3:20-cv-04636-WHA Document 157 Filed 08/23/21 Page 3 of 3




 1
                                               /s/ Elisabeth H. Carter
 2
                                            ELISABETH H. CARTER (N.Y. Bar No. 5733274)
 3                                          Elisabeth.Carter@usdoj.gov
                                            LESLIE M. HILL (D.C. Bar No. 476008)
 4
                                            Leslie.Hill@usdoj.gov
 5                                          VANESSA R. WALDREF (D.C. Bar No. 989692)
                                            Vanessa.R.Waldref@usdoj.gov
 6                                          U.S. Department of Justice
                                            Environment & Natural Resources Division
 7
                                            Environmental Defense Section
 8                                          4 Constitution Square
                                            150 M Street, N.E.
 9                                          Suite 4.1133 (Waldref)/4.149 (Hill)/4.1406 (Carter)
10                                          Washington, D.C. 20002
                                            Telephone:        (202) 514-2741 (Waldref)
11                                                            (202) 514-0375 (Hill)
                                                              (202) 598-3141 (Carter)
12                                          Facsimile (202) 514-8865
13
                                            Attorneys for Defendants
14
     Of counsel:
15          James Curtin
            Diane McConkey
16          Alexander Mullee
            Andrea Priest
17
            Office of General Counsel
18          U.S. Environmental Protection Agency

19
20
21
22
23
24
25
26
27
                                                   2
28                                                                    CASE NO. 3:20-CV-04636-WHA
                                                                 EPA’S REQUEST FOR JUDICIAL NOTICE
